 



Exhibit 10.66
LOAN TERMS TABLE

     
Note Date: September 11, 2007
   
Borrower: APA 216TH STREET LLC, a Delaware limited liability company
   
Original Principal Amount: $25,500,000.00
  Loan No.: 3404906
Note Rate: 5.795%
  Servicing No.: 3404906
Monthly Payment Amount: As defined in Article 1(a)
  Borrower’s TIN: 20-3041123
Maturity Date: October 1, 2017
   
Lockout Period: Beginning on the date of this Note and ending on June 1, 2017
   
MERS MIN: 8000101-0000005328-9
   

CONSOLIDATED, AMENDED AND RESTATED PROMISSORY NOTE
     FOR VALUE RECEIVED Borrower, having its principal place of business at c/o
Acadia Realty Trust, 1311 Mamaroneck Avenue, Suite 260, White Plains, New York
10605, hereby unconditionally promises to pay to the order of BANK OF AMERICA,
N.A., a national banking association, having an address at 214 North Tryon
Street, Charlotte, North Carolina 28255 (“Lender”), the Original Principal
Amount, in lawful money of the United States of America with interest thereon to
be computed from the date of this Note at the Note Rate, and to be paid in
accordance with the terms set forth below. The Loan Terms Table set forth above
is a part of this Note and all terms used in this Note which are defined in the
Loan Terms Table shall have the meaning set forth therein. All capitalized terms
not defined herein shall have the respective meanings set forth in that certain
Loan Agreement dated the date hereof between Lender and Borrower (the “Loan
Agreement”).
Article 1 -Payment Terms; Manner Of Payment
     (a) Borrower hereby agrees to pay sums due under this Note as follows: an
initial payment is due on the Closing Date for interest from the Closing Date
through and including the last day of the calendar month in which the Closing
Date occurs; and thereafter consecutive monthly installments of interest only in
an amount calculated in accordance with Article 2 below (such amount, the
“Monthly Payment Amount”) shall be payable pursuant to the terms hereof on the
first (1st) day of each month beginning on November 1, 2007 (each such date
through and including the Maturity Date, a “Scheduled Payment Date”) until the
entire indebtedness evidenced hereby is fully paid, except that any remaining
indebtedness, if not sooner paid, shall be due and payable on the Maturity Date.
     (b) Intentionally Omitted.
     (c) Each payment by Borrower hereunder shall be made to P.O. Box 65585,
Charlotte, NC 28265-0585, or at such other place as Lender may designate from
time to time in writing. Whenever any payment hereunder shall be stated to be
due on a day which is not a Business Day, such payment shall be made on the
first Business Day preceding such scheduled due date. All payments made by
Borrower hereunder or under the other Loan Documents shall be made irrespective
of, and without any deduction for, any setoff, defense or counterclaims.

 



--------------------------------------------------------------------------------



 



     (d) Prior to the occurrence of an Event of Default, all monthly payments
made as scheduled on this Note shall be applied to the payment of interest
computed at the Note Rate. All voluntary and involuntary prepayments on this
Note shall be applied, to the extent thereof, to accrued but unpaid interest on
the amount prepaid, to the remaining Principal Amount, and any other sums due
and unpaid to the Lender in connection with the Loan, in such manner and order
as Lender may elect in its sole and absolute discretion, including, but not
limited to, application to principal installments in inverse order of maturity.
Following the occurrence of an Event of Default, any payment made on this Note
shall be applied to accrued but unpaid interest, late charges, accrued fees, the
unpaid principal amount of this Note, and any other sums due and unpaid to
Lender in connection with the Loan, in such manner and order as Lender may elect
in its sole and absolute discretion.
     (e) Remittances in payment of any part of the indebtedness other than in
the required amount in immediately available U.S. funds shall not, regardless of
any receipt or credit issued therefor, constitute payment until the required
amount is actually received by the holder hereof in immediately available U.S.
funds and shall be made and accepted subject to the condition that any check or
draft may be handled for collection in accordance with the practices of the
collecting bank or banks.
Article 2 — Interest
     The Loan shall bear interest at a fixed rate per annum equal to the Note
Rate. Interest shall be computed and shall accrue based on the daily rate
produced assuming a three hundred sixty (360) day year, multiplied by the actual
number of days elapsed. Borrower understands and acknowledges that such interest
computation results in more interest than if either a thirty (30) day month and
a three hundred sixty (360) day year or the actual number of days and a three
hundred sixty-five (365) day year were used. Except as otherwise set forth
herein or in the other Loan Documents, interest shall be paid in arrears.
Article 3 — Default And Acceleration
     The Debt shall without notice become immediately due and payable at the
option of Lender if any payment required in this Note is not paid prior to the
fifth day following the date when due or if not paid on the Maturity Date or on
the happening of any other Event of Default.
Article 4 -Payments After Default
     Upon the occurrence and during the continuance of an Event of Default,
interest on the outstanding principal balance of the Loan and, to the extent
permitted by law, overdue interest and other amounts due in respect of the Loan
shall accrue at a rate per annum equal to the lesser of (a) the maximum rate
permitted by applicable law, or (b) four percent (4%) above the Note Rate (such
rate, the “Default Rate”). Interest at the Default Rate shall be computed from
the occurrence of the Event of Default until the earlier of (i) the actual
receipt and collection of the Debt (or that portion thereof that is then due)
and (ii) the cure of such Event of Default. To the extent permitted by
applicable law, interest at the Default Rate shall be added to the Debt, shall
itself accrue interest at the same rate as the Loan and shall be secured by the
Mortgage. This Article shall not be construed as an agreement or privilege to
extend the date of the payment of the Debt, nor as a waiver of any other right
or remedy accruing to Lender by reason of the

- 2 -



--------------------------------------------------------------------------------



 



occurrence of any Event of Default; the acceptance of any payment from Borrower
shall not be deemed to cure or constitute a waiver of any Event of Default; and
Lender retains its rights under this Note, the Loan Agreement and the other Loan
Documents to accelerate and to continue to demand payment of the Debt upon the
happening of and during the continuance any Event of Default, despite any
payment by Borrower to Lender.
Article 5 — Prepayment; Defeasance
     Except as otherwise expressly permitted by this Article 5, no voluntary
prepayments, whether in whole or in part, of the Loan or any other amount at any
time due and owing under this Note can be made by Borrower or any other Person
without the express written consent of Lender.
     (a) Lockout Period. Borrower shall have no right to make, and Lender shall
have no obligation to accept, any voluntary prepayment, whether in whole or in
part, of the Loan, or any other amount under this Note or the other Loan
Documents, at any time during the Lockout Period. Notwithstanding the foregoing,
if either (i) Lender, in its sole and absolute discretion, accepts a full or
partial voluntary prepayment during the Lockout Period or (ii) there is an
involuntary prepayment during the Lockout Period, then, in either case, Borrower
shall, in addition to any portion of the Loan prepaid (together with all
interest accrued and unpaid thereon), pay to Lender a prepayment premium in an
amount calculated in accordance with Section 5(c) below.
     (b) Defeasance.
     (i) Notwithstanding any provisions of this Article 5 to the contrary,
including, without limitation, subsection (a) of this Article 5, at any time
other than during a REMIC Prohibition Period (defined below) or at any time
after expiration of the three-year period commencing on the date hereof,
Borrower may cause the release of the Property from the lien of the Mortgage and
the other Loan Documents upon the satisfaction of the following conditions:
     (A) no Default shall exist under any of the Loan Documents;
     (B) not less than sixty (60) (but not more than ninety (90)) days prior
written notice shall be given to Lender specifying a date on which the
Defeasance Collateral (as hereinafter defined) is to be delivered (the “Release
Date”), such date being on a Scheduled Payment Date; provided, however, that
Borrower shall have the right (i) to cancel such notice by providing Lender with
notice of cancellation ten (10) days prior to the scheduled Release Date, or
(ii) to extend the scheduled Release Date until the next Scheduled Payment Date;
provided that in each case, Borrower shall pay all of Lender’s costs and
expenses incurred as a result of such cancellation or extension;
     (C) all accrued and unpaid interest and all other sums due under this Note
and under the other Loan Documents up to the Release Date, including, without
limitation, all fees, costs and expenses incurred by Lender and its agents in
connection with such release (including, without limitation, legal fees and

- 3 -



--------------------------------------------------------------------------------



 



expenses for the review and preparation of the Defeasance Security Agreement (as
hereinafter defined) and of the other materials described in Section 5(b)(i)(D)
below and any related documentation, and any servicing fees, Rating Agency fees
or other costs related to such release), shall be paid in full on or prior to
the Release Date;
     (D) Borrower shall deliver to Lender on or prior to the Release Date:
     (1) a pledge and security agreement, in form and substance which would be
satisfactory to a prudent lender, creating a first priority security interest in
favor of Lender in the Defeasance Collateral, as defined herein (the “Defeasance
Security Agreement”), which shall provide, among other things, that any excess
amounts received by Lender from the Defeasance Collateral over the amounts
payable by Borrower on a given Scheduled Payment Date, which excess amounts are
not required to cover all or any portion of amounts payable on a future
Scheduled Payment Date, shall be refunded to Borrower promptly after each such
Scheduled Payment Date;
     (2) Direct non-callable obligations of the United States of America or, to
the extent acceptable to the applicable Rating Agencies, other obligations which
are “government securities” within the meaning of Section 2(a)(16) of the
Investment Company Act of 1940 that provide for payments on or prior to (but in
no event later than) all successive Scheduled Payment Dates occurring after the
Release Date up to and including the Monthly Payment Date which is four
(4) months prior to the Maturity Date, the Maturity Date or any Monthly Payment
Date between such dates, with each such payment being equal to or greater than
the amount of the corresponding Monthly Payment Amount required to be paid under
this Note (including all amounts due on the Maturity Date) (the “Defeasance
Collateral”), each of which shall be duly endorsed by the holder thereof as
directed by Lender or accompanied by a written instrument of transfer in form
and substance which would be satisfactory to a prudent lender (including,
without limitation, such certificates, documents and instruments as may be
required by the depository institution holding such securities or the issuer
thereof, as the case may be, to effectuate book-entry transfers and pledges
through the book-entry facilities of such institution) in order to perfect upon
the delivery of the Defeasance Security Agreement the first priority security
interest therein in favor of Lender in conformity with all applicable state and
federal laws governing granting of such security interests;
     (3) a certificate of Borrower certifying that all of the requirements set
forth in this Section 5(b)(i) have been satisfied;
     (4) one or more opinions of counsel for Borrower in form and substance and
delivered by counsel which would be satisfactory to a prudent lender stating,
among other things, that (a) Lender has a perfected

- 4 -



--------------------------------------------------------------------------------



 



first priority security interest in the Defeasance Collateral and that the
Defeasance Security Agreement is enforceable against Borrower in accordance with
its terms, (b) in the event of a bankruptcy proceeding or similar occurrence
with respect to Borrower, none of the Defeasance Collateral nor any proceeds
thereof will be property of Borrower’s estate under Section 541 of the U.S.
Bankruptcy Code or any similar statute and the grant of security interest
therein to Lender shall not constitute an avoidable preference under Section 547
of the U.S. Bankruptcy Code or applicable state law, (c) the release of the lien
of the Mortgage and the pledge of Defeasance Collateral will not directly or
indirectly result in or cause any “real estate mortgage investment conduit”
within the meaning of Section 860D of the Internal Revenue Code that holds this
Note (a “REMIC Trust”) to fail to maintain its status as a REMIC Trust and
(d) the defeasance will not cause any REMIC Trust to be an “investment company”
under the Investment Company Act of 1940;
     (5) a certificate in form and scope which would be satisfactory to a
prudent lender from an independent certified public accountant acceptable to
Lender certifying that the Defeasance Collateral will generate amounts
sufficient to make all payments of principal and interest due under this Note
(including the scheduled outstanding principal balance of the Loan due on the
Maturity Date) up to and including the Monthly Payment Date which is four
(4) months prior to the Maturity Date, the Maturity Date or any Monthly Payment
Date between such dates; and
     (6) such other certificates, documents and instruments as a prudent lender
would require; and
     (7) in the event the Loan is held by a REMIC Trust, Lender has received
written confirmation from any Rating Agency rating any Securities that
substitution of the Defeasance Collateral will not result in a downgrade,
withdrawal, or qualification of the ratings then assigned to any of the
Securities.
     (ii) Upon compliance with the requirements of Section 5(b)(i), the Property
shall be released from the lien of the Mortgage and the other Loan Documents,
and the Defeasance Collateral shall constitute collateral which shall secure
this Note and all other obligations under the Loan Documents. Lender will, at
Borrower’s expense, execute and deliver any agreements reasonably requested by
Borrower to release the lien of the Mortgage and the other Loan Documents from
the Property.
     (iii) Upon the release of the Property in accordance with this
Section 5(b), Borrower (at Lender’s sole and absolute discretion) shall
(x) establish or designate a successor entity, which shall be approved by the
Rating Agencies (“Successor Borrower”) and (y) assign all its obligations and
rights under this Note, together with the pledged Defeasance Collateral, to
Successor Borrower. Successor Borrower shall execute an assignment and
assumption agreement in form and substance which would be satisfactory to a
prudent lender pursuant to which it shall assume Borrower’s obligations

- 5 -



--------------------------------------------------------------------------------



 



under this Note and the Defeasance Security Agreement. As conditions to such
assignment and assumption, Borrower shall (A) deliver to Lender one or more
opinions of counsel in form and substance and delivered by counsel which would
be satisfactory to a prudent lender stating, among other things, that such
assignment and assumption agreement is enforceable against Borrower and the
Successor Borrower in accordance with its terms and that this Note, the
Defeasance Security Agreement and the other Loan Documents, as so assigned and
assumed, are enforceable against the Successor Borrower in accordance with their
respective terms, and opining to such other matters relating to Successor
Borrower and its organizational structure as Lender may require, and (B) pay all
fees, costs and expenses incurred by Lender or its agents in connection with
such assignment and assumption (including, without limitation, legal fees and
expenses and for the review of the proposed transferee and the preparation of
the assignment and assumption agreement and related certificates, documents and
instruments and any fees payable to any Rating Agencies and their counsel in
connection with the issuance of the confirmation referred to above). Upon such
assignment and assumption, Borrower shall be relieved of its obligations
hereunder, under this Note, under the other Loan Documents and under the
Defeasance Security Agreement, except as expressly set forth in the assignment
and assumption agreement.
     (iv) For purposes of this Article 5, “REMIC Prohibition Period” means the
two-year period commencing with the “startup day” within the meaning of
Section 860G(a)(9) of the Internal Revenue Code of any REMIC Trust that holds
this Note. In no event shall Lender have any obligation to notify Borrower that
a REMIC Prohibition Period is in effect with respect to the Loan, except that
Lender shall notify Borrower if any REMIC Prohibition Period is in effect with
respect to the Loan after receiving any notice described in Section 5(b)(i)(B);
provided, however, that the failure of Lender to so notify Borrower shall not
impose any liability upon Lender or grant Borrower any right to defease the Loan
during any such REMIC Prohibition Period.
     (c) Involuntary Prepayment During the Lockout Period. During the Lockout
Period, in the event of any involuntary prepayment of the Loan or any other
amount under this Note, whether in whole or in part, in connection with or
following Lender’s acceleration of this Note or otherwise, and whether the
Mortgage is satisfied or released by foreclosure (whether by power of sale or
judicial proceeding), deed in lieu of foreclosure or by any other means,
including, without limitation, repayment of the Loan by Borrower or any other
Person pursuant to any statutory or common law right of redemption, Borrower
shall, in addition to any portion of the principal balance of the Loan prepaid
(together with all interest accrued and unpaid thereon and in the event the
prepayment is made on a date other than a Scheduled Payment Date, a sum equal to
the amount of interest which would have accrued under this Note on the amount of
such prepayment if such prepayment had occurred on the next Scheduled Payment
Date), pay to Lender a prepayment premium in an amount equal to the greater of
(i) 1% of the portion of the Loan being prepaid, and (ii) the present value as
of the Prepayment Calculation Date of a series of monthly payments over the
remaining term of the Loan each equal to the amount of interest which would be
due on the portion of the Loan being prepaid assuming a per annum interest rate
equal to the excess of the Note Rate over the Reinvestment Yield, and discounted
at the Reinvestment Yield. As used herein, “Reinvestment Yield” means the yield
calculated by the linear interpolation of the yields, as reported in the Federal
Reserve Statistical Release H.15-Selected Interest Rates

- 6 -



--------------------------------------------------------------------------------



 



under the heading “U.S. government securities” and the sub-heading “Treasury
constant maturities” for the week ending prior to the Prepayment Calculation
Date, of the U.S. Treasury constant maturities with maturity dates (one longer
and one equal to or shorter) most nearly approximating the Maturity Date, and
converted to a monthly compounded nominal yield. In the event Release H.15 is no
longer published, Lender shall select a comparable publication to determine the
Reinvestment Yield. The “Prepayment Calculation Date” shall mean, as applicable,
the date on which (i) Lender applies any prepayment to the reduction of the
outstanding principal amount of this Note, (ii) Lender accelerates the Loan, in
the case of a prepayment resulting from acceleration, or (iii) Lender applies
funds held under any Reserve Account, in the case of a prepayment resulting from
such an application (other than in connection with acceleration of the Loan).
     (d) Insurance Proceeds and Awards; Excess Interest. Notwithstanding any
other provision herein to the contrary, and provided no Default exists, Borrower
shall not be required to pay any prepayment premium in connection with any
prepayment occurring solely as a result of (i) the application of Insurance
Proceeds or Awards pursuant to the terms of the Loan Documents, or (ii) the
application of any interest in excess of the maximum rate permitted by
applicable law to the reduction of the Loan.
     (e) After the Lockout Period. Commencing on the day the Lockout Period
ends, and upon giving Lender at least sixty (60) days (but not more than ninety
(90) days) prior written notice, Borrower may voluntarily prepay (without
premium) this Note in whole (but not in part) on a Scheduled Payment Date.
Lender shall accept a prepayment pursuant to this Section 5(e) on a day other
than a Scheduled Payment Date provided that, in addition to payment of the full
outstanding principal balance of this Note, Borrower pays to Lender a sum equal
to the amount of interest which would have accrued on this Note if such
prepayment occurred on the next Scheduled Payment Date.
     (f) Limitation on Partial Prepayments. In no event shall Lender have any
obligation to accept a partial prepayment.
Article 6 — Security
     This Note is secured by the Mortgage and the other Loan Documents. All of
the terms, covenants and conditions contained in the Loan Agreement, the
Mortgage and the other Loan Documents are hereby made part of this Note to the
same extent and with the same force as if they were fully set forth herein.
Article 7 — Usury Savings
     This Note is subject to the express condition that at no time shall
Borrower be obligated or required to pay interest on the principal balance of
the Loan at a rate which could subject Lender to either civil or criminal
liability as a result of being in excess of the maximum nonusurious interest
rate, if any, that at any time or from time to time may be contracted for,
taken, reserved, charged or received on the indebtedness evidenced by this Note
and as provided for herein or in the other Loan Documents, under the laws of
such state or states whose laws are held by any court of competent jurisdiction
to govern the interest rate provisions of the Loan (such rate, the “Maximum
Legal Rate”). If, by the terms of this Note or the other Loan

- 7 -



--------------------------------------------------------------------------------



 



Documents, Borrower is at any time required or obligated to pay interest on the
principal balance due hereunder at a rate in excess of the Maximum Legal Rate,
the Note Rate or the Default Rate, as the case may be, shall be deemed to be
immediately reduced to the Maximum Legal Rate and all previous payments in
excess of the Maximum Legal Rate shall be deemed to have been payments in
reduction of principal and not on account of the interest due hereunder. All
sums paid or agreed to be paid to Lender for the use, forbearance, or detention
of the sums due under the Loan, shall, to the extent permitted by applicable
law, be amortized, prorated, allocated, and spread throughout the full stated
term of the Loan until payment in full so that the rate or amount of interest on
account of the Loan does not exceed the Maximum Legal Rate of interest from time
to time in effect and applicable to the Loan for so long as the Loan is
outstanding.
Article 8 — Late Payment Charge
     If any principal or interest payment is not paid by Borrower before the
fifth (5th) day after the date the same is due (or such greater period, if any,
required by applicable law), Borrower shall pay to Lender upon demand an amount
equal to the lesser of four percent (4%) of such unpaid sum or the maximum
amount permitted by applicable law in order to defray the expense incurred by
Lender in handling and processing such delinquent payment and to compensate
Lender for the loss of the use of such delinquent payment. Any such amount shall
be secured by the Mortgage and the other Loan Documents to the extent permitted
by applicable law.
Article 9 -No Oral Change
     This Note may not be modified, amended, waived, extended, changed,
discharged or terminated orally or by any act or failure to act on the part of
Borrower or Lender, but only by an agreement in writing signed by the party
against whom enforcement of any modification, amendment, waiver, extension,
change, discharge or termination is sought.
Article 10 -Waivers
     Borrower and all others who may become liable for the payment of all or any
part of the Debt do hereby severally waive presentment and demand for payment,
notice of dishonor, notice of intention to accelerate, notice of acceleration,
protest and notice of protest and non-payment and all other notices of any kind
except as provided in the Loan Agreement. No release of any security for the
Debt or extension of time for payment of this Note or any installment hereof,
and no alteration, amendment or waiver of any provision of this Note, the Loan
Agreement or the other Loan Documents made by agreement between Lender or any
other Person shall release, modify, amend, waive, extend, change, discharge,
terminate or affect the liability of Borrower, and any other Person who may
become liable for the payment of all or any part of the Debt, under this Note,
the Loan Agreement or the other Loan Documents. No notice to or demand on
Borrower shall be deemed to be a waiver of the obligation of Borrower or of the
right of Lender to take further action without further notice or demand as
provided for in this Note, the Loan Agreement or the other Loan Documents. If
Borrower is a limited liability company, the agreements herein contained shall
remain in force and be applicable, notwithstanding any changes in the
individuals comprising the limited liability company, and the term “Borrower,”
as used herein, shall include any alternate or successor limited liability
company, but any predecessor limited liability company and its members shall not
thereby be released from any liability. If Borrower is a partnership, the
agreements herein contained shall remain in force and

- 8 -



--------------------------------------------------------------------------------



 



be applicable, notwithstanding any changes in the individuals comprising the
partnership, and the term “Borrower,” as used herein, shall include any
alternate or successor partnership, but any predecessor partnership and their
partners shall not thereby be released from any liability. If Borrower is a
corporation, the agreements contained herein shall remain in full force and be
applicable notwithstanding any changes in the shareholders comprising, or the
officers and directors relating to, the corporation, and the term “Borrower” as
used herein, shall include any alternative or successor corporation, but any
predecessor corporation shall not be relieved of liability hereunder. (Nothing
in the foregoing sentence shall be construed as a consent to, or a waiver of,
any prohibition or restriction on transfers of interests in such borrowing
entity which may be set forth in the Loan Agreement, the Mortgage or any other
Loan Documents.) If Borrower consists of more than one person or party, the
obligations and liabilities of each person or party shall be joint and several.
Article 11 — Trial By Jury
     BORROWER AND LENDER EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY
ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO
THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
NOTE, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE. EACH OF LENDER AND BORROWER IS HEREBY AUTHORIZED TO FILE A
COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER
BY BORROWER AND LENDER.
Article 12 — Transfer
     Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer, Lender may deliver all the collateral mortgaged, granted, pledged or
assigned pursuant to the Loan Documents, or any part thereof, to the transferee
who shall thereupon become vested with all the rights herein or under applicable
law given to Lender with respect thereto, and Lender shall thereafter forever be
relieved and fully discharged from any liability or responsibility in the matter
arising from events thereafter occurring; but Lender shall retain all rights
hereby given to it with respect to any liabilities and the collateral not so
transferred.
Article 13 — Exculpation
     The provisions of Article 15 of the Loan Agreement are hereby incorporated
by reference into this Note to the same extent and with the same force as if
fully set forth herein.
Article 14 — Governing Law
     This Note shall be governed, construed, applied and enforced in accordance
with the laws of the state in which the Property is located and applicable
federal laws of the United States of America.

- 9 -



--------------------------------------------------------------------------------



 



Article 15 — Notices
     All notices or other written communications hereunder shall be delivered in
accordance with Article 16 of the Loan Agreement.
Article 16 — Taxpayer Identification Number
     This Note provides for the Borrower’s federal taxpayer identification
number to be inserted in the Loan Terms Table on the first page of this Note. If
such number is not available at the time of execution of this Note or is not
inserted by the Borrower, the Borrower hereby authorizes and directs the Lender
to fill in such number on the first page of this Note when the Borrower provides
to Lender, advises the Lender of, or the Lender otherwise obtains, such number.
Article 17 — Consolidated, Amended and Restated Promissory Note
     This Note evidences the new and additional indebtedness of $6,300,000.00
recited in the Mortgage as being secured thereby and also the existing
indebtedness of $19,200,000.00 remaining unpaid on, and heretofore evidenced by,
the bond(s), note(s), or obligations secured by those certain mortgages
contemporaneously assigned to Lender; it being the intention of this Note that
it shall constitute both a renewal, extension and modification of the terms of
payment of such existing indebtedness and also an expression of the terms of
payment of such new and additional indebtedness and shall restate the terms of
such bonds, notes or obligations in their entirety.
[NO FURTHER TEXT ON THIS PAGE]

- 10 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and
year first above written.

             
 
  BORROWER:        
 
                APA 216TH STREET LLC, a Delaware
limited liability company
 
                By:   Acadia-P/A Holding Company, LLC, a
Delaware limited liability company, its
sole member
 
           
 
      By:    
 
           
 
          Name:
 
          Title:

 